ORDER
PER CURIAM.
Mario Page appeals from a judgment convicting him of murder in the first degree, Section 565.020 RSMo 1994, robbery in the first degree, Section 569.020, RSMo 1994, *823two counts of stealing a motor vehicle, Section 570.030, RSMo 1994, and two counts of armed criminal action, Section 570.015 RSMo 1994, entered in the Circuit Court of St. Louis County after a non-jury trial. Page was sentenced as a prior, persistent, and class X offender .to life imprisonment without parole for murder in the first degree, a consecutive life sentence for armed criminal action, a concurrent life sentence for robbery, a concurrent life sentence for a second count of armed criminal action, and two concurrent terms of twenty years for the two counts of stealing. On appeal Page argues the trial court erred, (1) when it found he was guilty of murder in the first degree because the evidence adduced at trial did not support a finding that he aided his accomplice with the conscious purpose that the victim be killed and after coolly deliberating on the victim’s death, and (2) when it denied the defense request for a competency hearing and in finding that he was competent to proceed to trial.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no precedential or jurisprudential value. We affirm the judgment pursuant to Rule 30.25(b).